Citation Nr: 1020281	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  04-42 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1974 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The claims folder was subsequently 
transferred to the RO in Atlanta, Georgia.  

The Veteran was afforded a Board video conference hearing in 
March 2007.  By correspondence dated in February 2010, the 
Veteran was informed that the Veterans Law Judge who 
conducted her hearing is no longer employed by the Board; 
however, the Veteran did not respond to this correspondence.  

This case was remanded by the Board in May 2007 for further 
development and is now ready for disposition.

The  issue of entitlement to service connection for an eye 
disorder has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and 
it is referred to the AOJ for appropriate action. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's account of her in-service sexual assault is 
credible.

2.  Competent VA medical opinion has concluded that the 
Veteran's post-service behavior is consistent with symptoms 
of PTSD based on a personal assault.

3.  A major depressive disorder has been causally related to 
PTSD.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2009).

2.  A major depressive disorder is causally related to 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a result of the Board's decision to grant service 
connection for PTSD and major depressive disorder, the Board 
finds that any failure on the part of VA to notify and/or 
develop the claim pursuant to the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009) (VCAA), cannot be considered prejudicial 
to the Veteran.  The Board will therefore proceed to a review 
of the claim on the merits.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

Service connection may also be granted, on a secondary basis, 
for a disability which is proximately due to or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2009).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009).  

When the evidence does not establish that a Veteran is a 
combat Veteran, his or her assertions of service stressors 
are not sufficient to establish the occurrence of such 
events.  Rather, the alleged service stressors must be 
established by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

Additionally, in the context of a PTSD claims based on 
personal assault, the Courts have imposed an exception to the 
holding in Moreau v. Brown, 9 Vet. App. 389, 396 (1996), that 
"[a]n opinion by a medical professional based on postservice 
(sic) examination of the veteran cannot be used to establish 
the occurrence of the stressor in service."  In Patton v. 
West, 12 Vet. App. 272 (1999), the United States Court of 
Appeals for Veterans Claims (Court) declared that this 
"categorical statement [was] made in the context of 
discussing PTSD diagnoses other than those arising from 
personal assault."  Id. at 380.  As such, when a Veteran 
makes a PTSD claim based on personal assault, an 
interpretation of behavior changes in relation to a medical 
diagnosis can establish the occurrence of the stressor in- 
service.  Id.; see also Bradford v. Nicholson, 20 Vet. App. 
200 (2006).

As was previously indicated, the Veteran served on active 
duty from September 1974 to September 1977.  During this 
service, the Veteran recounts an occasion in May 1977, at 
which time she was raped by her immediate supervisor while 
out on field duty.  A proffered medical record from that date 
reflects complaints of depression referable to the alleged 
rape.  While this medical record was apparently not contained 
within the service treatment records obtained from the 
National Personnel Records Center (NPRC), the Veteran's 
personnel file reflects outstanding achievement and letters 
of praise prior to May 1977, but no similar praise after that 
date.  In her stressor statement of June 2002, the Veteran 
echoed the fact that her performance as a clerk typist began 
to fall following this sexual assault as a result of the 
stress and strain of having to continue under her assailant's 
supervision.  

In addition, following a comprehensive VA psychological 
consultation in June 2000, the examiner indicated that as a 
result of the rape and other stressors, the Veteran developed 
various symptoms that included the mistrust of others and 
lack of motivation.  The examiner further stated that it 
appeared that the Veteran's PTSD symptoms were related to the 
loss of both of her children and her rape in the military, 
and provided an Axis I diagnosis of PTSD related to violence 
and sexual trauma.  Under these circumstances, the Board 
finds that the diagnosis of a medical professional reasonably 
suffices to confirm that the claimed stressor occurred in 
service.  Thus, the Board further finds that the Veteran's 
diagnosis of PTSD that has been linked to that stressor 
should be service connected.  

While the June 2000 VA psychologist also provided an Axis I 
diagnosis of major depressive disorder, she did not link a 
separate and distinct diagnosis of depressive disorder to the 
Veteran's active service.  However, a second psychologist 
from the Veteran's Social Security Administration (SSA) claim 
also diagnosed PTSD and major depressive disorder in October 
2000, noting that some of the Veteran's depressive symptoms 
seemed to be related to PTSD and others did not.  Thus, since 
the Board finds that the evidence in support of entitlement 
to service connection for a depressive disorder as secondary 
to PTSD is essentially in equipoise, the Board will again 
give the Veteran the benefit of the doubt, and conclude that 
a major depressive disorder should also be service connected 
as a result of having been casually related to PTSD by the VA 
examiner in October 2000.  

Resolving reasonable doubt in favor of the Veteran, PTSD was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2009).  And a major depressive disorder is causally related 
to service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


ORDER

Service connection for PTSD is granted.

Service connection for major depressive disorder is granted.


REMAND

As a result of the Board's decision to grant service 
connection for PTSD and major depressive disorder, the Board 
finds that the Veteran's claim for TDIU must be remanded for 
an examination to determine whether these and the Veteran's 
other service-connected disability preclude him from securing 
or following a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:


1.  Afford the Veteran a VA general 
medical examination.  The claims folder 
and a copy of this remand are to be 
made available to the examiner for 
review in conjunction with the 
examination.  All studies deemed 
necessary by the examiner are to be 
completed.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the Veteran's service-connected 
disabilities (PTSD, major depressive 
disorder, and postoperative 
hysterectomy) as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities 
would be limited because of the 
Veteran's service-connected 
disabilities and whether any limitation 
on the Veteran's employment is likely 
to be permanent.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.

3.  Readjudicate the claim for TDIU.  
If the benefits sought on appeal remain 
denied, the Veteran and her 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


